Citation Nr: 0111140	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-15 163	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to an increased rating for chronic duodenal ulcer 
from 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION


The veteran had active military service from February 1953 to 
April 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
seeking entitlement to an increased rating for chronic 
duodenal ulcer from 10 percent.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1953 to April 1956.

2.  On April 10, 2001, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Pittsburgh, Pennsylvania, that the veteran died on February 
[redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
G. H. Shufelt
Member, Board of Veterans' Appeals

 



